Exhibit 10.4

AMETEK, INC.

2011 OMNIBUS INCENTIVE COMPENSATION PLAN

GLOBAL NON-QUALIFIED STOCK OPTION AGREEMENT

GLOBAL NON-QUALIFIED STOCK OPTION AGREEMENT, including any special terms and
conditions for the Recipient’s country as set forth in the addendum (“Addendum”)
attached hereto (collectively, the “Agreement”), by and between AMETEK, Inc., a
Delaware corporation (the “Company” or “AMETEK”), and the Non-Qualified Stock
Option (“Option”) recipient (the “Optionee”). The Optionee hereby acknowledges
receipt of the Option, with the number of shares and on the grant date as
recorded in AMETEK’s stock administrator’s system, and that the Option has been
issued under the terms and conditions of the 2011 Omnibus Incentive Compensation
Plan of AMETEK, Inc. (the “Plan”). The Optionee further agrees to conform to all
of the terms and conditions of the Option and the Plan, and that all decisions
and determinations of the Committee shall be final and binding. Capitalized
terms not otherwise defined in the Agreement shall have the same meanings as
defined in the Plan.

THIS CERTIFIES THAT the Optionee is hereby granted the Option to purchase fully
paid and non-assessable shares of the common stock, $.01 par value, (the “Common
Stock”) of the Company, upon and subject to the Plan and the following terms and
conditions:

1.    This Option shall expire no later than ten (10) years from the date hereof
(hereinafter called the “Expiration Date”).

2.    This Option shall not be transferable other than by will or applicable
laws of decent and distribution to the extent hereinafter set forth and may be
exercised or surrendered during the Optionee’s lifetime only by the Optionee
hereof.

3.    Except as set forth in Paragraph 7 below, this Option shall become vested
and exercisable by the Optionee in three equal annual installments on the first
three anniversaries from the grant date hereof, as to one-third of the total
number of Options granted on each such anniversary, subject to the Optionee’s
continuous employment or service relationship with the Company or its
Subsidiaries.

4.    To the extent vested and exercisable in accordance with Paragraph 3 above,
this Option may be exercised from time to time in accordance with the procedures
of the Company’s stock plan administrator; provided, however, that this Option
may not be exercised at any time when this Option or the granting or exercise
thereof violates any law or governmental order or regulation, and in no event
may the Option be exercised after the Expiration Date or such earlier expiration
pursuant to Paragraph 7 below.

5.    Payment for the stock purchased pursuant to any exercise of this Option
shall be made in full at the time of the exercise of the Option by any one or
more of the following methods: (a) by check payable to the order of the
Company’s stock plan administrator, (b) by wire transfer of funds to the
Company’s stock plan administrator, (c) by cashless exercise, (d) by the
delivery to the Company of shares of Common Stock of the Company which shall be
valued at their Fair Market Value on the date of exercise of the Option, unless
prohibited by the laws or regulations in an applicable jurisdiction, (e) by
withholding shares of Common Stock having a value equal to (i) the exercise
price for the Option and (ii) the withholding taxes that are due from the
Optionee, from the number of shares that would otherwise be delivered upon a
cash exercise of the Option, unless prohibited by the laws or regulations in an
applicable jurisdiction, or (f) by such other method as the Committee may permit
from time to time, including payment through a designated broker in accordance
with procedures permitted by Regulation T of the Federal Reserve Board; provided
however, that the Optionee may not use any shares of Common Stock acquired
pursuant to the exercise of an Option unless the Optionee has beneficially owned
the shares for at least six (6) months.

6.    To the extent that this Option is not exercised in full prior to its
Expiration Date or earlier expiration pursuant to Paragraph 7 below, it shall
terminate and become void and of no effect. The Optionee is solely responsible

 

Page 1 of 7



--------------------------------------------------------------------------------

for any election to exercise the Option, and the Company has no obligation to
provide notice to the Optionee of any matter, including, but not limited to, the
date the Option expires. Neither the Company nor any Subsidiary has any
liability in the event of the Optionee’s failure to timely exercise any vested
Option prior to its expiration.

7.    If the Optionee shall voluntarily or involuntarily leave the employ or
service of the Company and its Subsidiaries, this option shall terminate
forthwith, except the Optionee shall have until the end of the three (3)-month
period following the cessation of the Optionee’s employment with or service to
the Company and its subsidiaries, and no longer, to exercise any unexercised
option the Optionee could have exercised on the day on which the Optionee left
the employ or service of the Company and its subsidiaries. Notwithstanding the
foregoing, any remaining unexercised option shall be exercisable: (a) if the
Optionee’s cessation of employment or service is due to (i) the Optionee’s
retirement after the completion of at least two (2) full years of employment or
service with the Company or its subsidiaries and the attainment of age
sixty-five (65), (ii) the Optionee’s death, or (iii) the Optionee’s Disability
at the date of the Optionee’s cessation of employment or service, provided that
such exercise is accomplished prior to the expiration date; or (b) if the
Optionee’s cessation of employment or service occurs in connection with a Change
of Control provided that such exercise is accomplished (i) prior to the
expiration date and (ii) within one (1) year of the Optionee’s termination of
employment or service.

For purposes of grants to Optionees outside the United States, if the Company
receive a legal opinion that there has been a legal judgment and/or legal
development in an applicable jurisdiction that likely would result in the
favorable treatment that applies to Options under the Plan being deemed unlawful
and/or discriminatory, the Company, in its sole discretion, shall have the power
and authority to revise or strike certain provisions of the Agreement, including
this Paragraph 7, to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under the law.

8.    For purposes of the Option, the Optionee’s termination of employment or
service will be deemed to occur (regardless of the reason for such termination
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where the Optionee is employed or the terms of the Optionee’s
employment agreement, if any) as of the date the Optionee is no longer actively
providing services to the Company or one of its subsidiaries and will not be
extended by any notice period (i.e., the Optionee’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under the employment laws in the jurisdiction where the Optionee
is employed or the terms of his or her employment agreement, if any) (the
“Termination Date”). Unless otherwise provided in this Agreement or determined
by the Company, the Optionee’s right to vest in the Option under the Plan, if
any, will terminate as of the Termination Date and Optionee’s right, if any, to
exercise the Option after a termination of employment or service will be
measured from the Termination Date. In case of any dispute as to whether and
when a termination of employment or service has occurred, the Committee will
have sole discretion to determine whether such termination of employment or
service has occurred and the effective date of such termination of employment or
service (including whether the Optionee may still be considered to be actively
providing services while on a leave of absence).

9.    If prior to the exercise of this Option, there shall be declared and paid
a stock dividend upon the Common Stock of the Company, or if such stock shall be
split-up, converted, exchanged, reclassified, or in any way substituted for,
this Option, to the extent that it has not been exercised, shall entitle the
Optionee, upon the future exercise of this Option, to such number and kind of
securities or other property, subject to the terms of the Option and the Plan,
to which the Optionee would be entitled had the Optionee actually owned the
stock subject to the unexercised portion of the Option at the time of such stock
dividend, split-up, conversion, exchange, reclassification or substitution; and
the aggregate purchase price upon the future exercise of the Option shall be the
same as if shares of Common Stock of the Company originally granted were being
purchased as provided herein.

9.    Notwithstanding any other provision of the Plan or the Agreement, unless
there is an exemption from any registration, qualification or other legal
requirement applicable to the shares of Common Stock, the Company may postpone
the issuance and delivery of shares of Common Stock upon any exercise of this
Option until the completion of any registration or qualification of the shares
of Common Stock under any local, state, federal or foreign securities or
exchange control law or under rulings or regulations of the U.S. Securities and
Exchange

 

Page 2 of 7



--------------------------------------------------------------------------------

Commission (“SEC”) or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its absolute discretion, deem necessary or advisable. The
Optionee understands that the Company is under no obligation to register or
qualify the shares of Common Stock with the SEC or any state or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of shares of Common Stock. Further, the
Optionee agrees that the Company shall have unilateral authority to amend the
Agreement without his or her consent, to the extent necessary to comply with
securities or other laws applicable to the issuance of shares of Common Stock.

10.    The grant of this Option shall not confer upon the Optionee the right to
be retained by or in the employ or service of the Company or its subsidiaries
and shall not interfere in any way with the right of the Company or its
subsidiaries to terminate the Optionee’s employment or service at any time.

11.    This Option is granted subject and pursuant to the provisions of the
Plan, the terms of which are incorporated herein by reference. The grant and
exercise of this Option are subject to interpretations and determinations by the
Committee in accordance with the terms of the Plan. The Optionee acknowledges by
virtue of the acceptance, the provisions of the current prospectus which is
available and accessible through the stock administrator’s system, of the
Company relating to the shares covered under the Plan. A determination of the
Committee as to any questions which may arise with respect to the interpretation
of the provisions of this Option and of the Plan shall be final. The Committee
may authorize and establish such rules, regulations and revisions thereof, not
inconsistent with the provisions of the Plan, as it may deem advisable.

12.    The Optionee acknowledges and agrees that regardless of any action taken
by the Company, or if different, the subsidiary or Affiliate for which the
Optionee provides services (the “Employer”), with respect to any or all income
tax (including U.S. federal, state and local tax and/or non-U.S. tax), social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Optionee’s participation in the Plan and
legally applicable to the Optionee (“Tax-Related Items”), the ultimate liability
for all Tax-Related Items is and remains the Optionee’s responsibility and may
exceed the amount actually withheld by the Company and/or the Employer. The
Optionee further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Options, including but not limited to the
grant, vesting or settlement of awards, or the subsequent sale of shares of
Common Stock acquired under the Plan; and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the award to
reduce or eliminate the Optionee’s liability for Tax-Related Items or achieve a
particular tax result. Further, if the Optionee is subject to Tax-Related Items
in more than one jurisdiction, the Optionee acknowledges and agrees that the
Company or Employer may be required to withhold or account for Tax-Related Items
in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Optionee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy any applicable withholding obligations with regard to
Tax-Related Items by one or a combination of the following:

a.    withholding from the Optionee’s wages or other cash compensation paid to
the Optionee by the Company or the Employer;

b.    withholding from the proceeds of the sale of shares of Common Stock
acquired at exercise either through a voluntary sale or through a mandatory sale
arranged by the Company (on the Optionee’s behalf pursuant to this
authorization) without further consent;

c.    withholding shares of Common Stock to be issued upon exercise of the
Option, provided the Company only withholds the amount of shares of Common Stock
necessary to satisfy no more than the maximum statutory withhold amounts; or

 

Page 3 of 7



--------------------------------------------------------------------------------

d.    any other method approved by the Committee and permitted by applicable
laws.

Notwithstanding the foregoing, if the Optionee is subject to Section 16(b) of
the Exchange Act, the Company shall not have discretion to withhold shares of
Common Stock from the shares of Company to be issued upon exercise of the
Option, as described herein.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Optionee may receive a refund of any over-withheld
amount in cash (with no entitlement to shares of Common Stock), or, if not
refunded, the Optionee may seek a refund from local tax authorities. If the
obligation for Tax-Related Items is satisfied by withholding shares of Common
Stock, for tax purposes, the Optionee is deemed to have been issued the full
number of shares of Common Stock, notwithstanding that a number of shares of
Common Stock are held back solely for purposes of paying the Tax-Related Items.

Finally, the Optionee agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Optionee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares of Common Stock or the proceeds from the sale of
shares of Common Stock, if the Optionee fails to comply with his or her
obligations in connection with the Tax-Related Items.

13.    In accepting the Option, the Optionee acknowledges, understands and
agrees that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted under the Plan; (ii) the
grant of the Option is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future grants or benefits in lieu of
Options, even if such awards have been granted in the past; (iii) all decisions
with respect to future awards, if any, will be at the sole discretion of the
Company, (iv) the grant of the Option and the Optionee’s participation in the
Plan shall not be construed as creating any contract of employment between the
Company and the Optionee and does not entitle the Optionee to any benefit other
than granted under this Agreement; (v) the Optionee is voluntarily participating
in the Plan; (vi) the Option and shares of Common Stock subject to the Option,
and the income from and value of same, are not intended to replace any pension
rights or compensation; (vii) the Option and the shares of Common Stock subject
to the Option, and the income from and value of same, are not part of normal or
expected compensation for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments; (viii) the future value of the shares of Common
Stock underlying the Option is unknown, indeterminable and cannot be predicted
with certainty; (ix) if the underlying shares of Common Stock do not increase in
value, the Option will have no value; (x) if the Optionee exercises the Option
and acquires shares of Common Stock, the value of such shares of Common Stock
may increase or decrease, even below the exercise price; (xi) no claim or
entitlement to compensation or damages will arise form the forfeiture of the
Option resulting from the Optionee’s termination of employment or service
(regardless of the reason for such termination of employment or service and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Optionee is employed or the terms of the Optionee’s
employment agreement, if any); (xii) unless otherwise agreed with the Company,
the Option and shares of Common Stock subject to the Option, and the income from
and value of same, are not granted as consideration for, or in connection with
the service the Optionee may provide as a director of a subsidiary or Affiliate;
and (xiii) neither the Company, the Employer or any subsidiary shall be liable
for any foreign exchange rate fluctuation between the Optionee’s local currency
and the U.S. Dollar that may affect the value of the Option or any amounts due
to the Optionee pursuant to the exercise of the Option or the subsequent sale of
any shares of Common Stock acquired upon exercise.

14.    The Optionee hereby explicitly, voluntarily and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Plan materials by and
among, as applicable, the Employer, the Company and any other subsidiary or
Affiliate for the exclusive purposes of implementing, administering and managing
the Optionee’s participation in the Plan.

 

Page 4 of 7



--------------------------------------------------------------------------------

The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including but not limited to the
Optionee’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Options or any other entitlement to Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Optionee’s favor (the “Data”),
for the exclusive purpose of implementing, administering and managing the
Optionee’s participation in the Plan.

The Optionee understands that Data may be transferred to Schwab Stock Plan
Services, which may assist the Company (presently or in the future) with the
implementation, administration and management of the Plan. The Optionee
understands that the recipients of the Data may be located in the United State
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Optionee’s country.
The Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Optionee authorizes the Company and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing the Optionee’s
participation in the Plan. The Optionee understands that Data will be held only
as long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan. The Optionee understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. Further, the Optionee understands that he
or she is providing the consents herein on a purely voluntary basis. If the
Optionee does not consent, or if the Optionee later seeks to revoke his or her
consent, his or her employment or service relationship will not be affected; the
only consequence of refusing or withdrawing the Optionee’s consent is that the
Company would not be able to grant the Options or other equity awards to the
Optionee or administer or maintain such awards. Therefore, the Optionee
understands that refusing or withdrawing his or her consent may affect the
Optionee’s ability to participate in the Plan. For more information on the
consequences of the Optionee’s refusal to consent or withdrawal of consent, the
Optionee understands that he or she may contact his or her local human resources
representative.

Finally, the Optionee understands that the Company may rely on a different legal
basis for the processing and/or transfer of Data in the future and/or request
the Optionee to provide another data privacy consent. If applicable and upon
request of the Company, the Optionee agrees to provide an executed
acknowledgement or data privacy consent form to the Company or the Employer (or
any other acknowledgements, agreements or consents) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in the
Optionee’s country, either now or in the future. The Optionee understands that
he or she will not be able to participate in the Plan if he or she fails to
execute any such acknowledgement, agreement or consent requested by the Company
and/or the Employer.

15.     The Optionee recognizes and acknowledges that, by reason of the
Optionee’s employment by and service to the Company or an Affiliate, the
Optionee has had and will continue to have access to confidential information of
the Company and its Affiliates, including, without limitation, information and
knowledge pertaining to products and services offered, innovations, designs,
ideas, plans, trade secrets, proprietary information, distribution and sales
methods and systems, sales and profit figures, customer and client lists, and
relationships between the Company and its Affiliates and other distributors,
customers, clients, suppliers and others who have business dealings with the
Company and its Affiliates (“Confidential Information”). The Optionee
acknowledges that such Confidential Information is a valuable and unique asset
and covenants that the Optionee will not, either during or after the Optionee’s
employment by the Company, use or disclose any such Confidential Information
except to authorized representatives of the Company or as required in the
performance of the Optionee’s duties and responsibilities. The Optionee shall
not be required to keep confidential any Confidential Information which (i) is
or becomes publicly available through no fault of the Optionee, (ii) is already
in the Optionee’s possession (unless obtained from the Company or an Affiliate
or one of its customers) or (iii) is required to be disclosed by applicable law
or regulation, or pursuant to the valid order of a court of competent
jurisdiction or an authorized government agency, provided that

 

Page 5 of 7



--------------------------------------------------------------------------------

the Optionee shall provide the Company written notice of any such order prior to
such disclosure to the extent practicable under the circumstances and permitted
by applicable law. Further, the Optionee shall be free to use and employ the
Optionee’s general skills, know-how and expertise, and to use, disclose and
employ any contact information, generalized ideas, concepts, know-how, methods,
techniques or skills, including, without limitation, those gained or learned
during the course of the performance of the Optionee’s duties and
responsibilities hereunder, so long as the Optionee applies such information
without disclosure or use of any Confidential Information. Upon the Optionee’s
Separation from Service, the Optionee will return (or destroy, if requested by
Company) all Confidential Information to the Company to the fullest extent
possible.

16.     During the Optionee’s employment and at any time thereafter, the
Optionee agrees not to at any time make statements or representations, orally or
in writing, that disparage the commercial reputation, goodwill or interests of
the Company (or an Affiliate), or any current or former employee, officer, or
director of the Company (or an Affiliate). Nothing in this Agreement shall limit
or otherwise prevent (i) any person from providing truthful testimony or
information in any proceeding or in response to any request from any
governmental agency or any judicial, arbitral or self-regulatory forum or as
otherwise required by law; (ii) either party from enforcing the other terms of
this Agreement; (iii) the Company (or an Affiliate) from reviewing the
Optionee’s performance, conducting investigations and otherwise acting in
compliance with applicable law, including making statements or reports in
connection therewith, or making any public filings or reports that may be
required by law; (iv) the Optionee from the performance of the Optionee’s duties
while employed by the Company (or an Affiliate); or (v) the Optionee from making
a report to any governmental agency or entity, including but not limited to, the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Department of Justice, the Securities and Exchange Commission, the Congress and
any agency Inspector General, if the Optionee has a reasonable belief that there
has been a potential violation of federal or state law or regulation or from
making other disclosures that are protected under the whistleblower provisions
of any applicable federal or state law or regulation. No prior authorization to
make any such reports or disclosures is required and the Optionee is not
required to notify the Company that Optionee has made such reports or
disclosures. Optionee, however, may not waive the Company’s (or an Affiliate’s)
attorney-client privilege.

17.    If the Optionee resides in a country outside the United States, or is
otherwise subject to the laws of a country other than the United States, the
Option and shares of Common Stock acquired under the Plan shall be subject to
the additional terms and conditions for the Optionee’s country set forth in the
Addendum. Moreover, if the Optionee relocates to one of the countries in the
Addendum, the special terms and conditions for such country will apply to the
Optionee, to the extend the Company determines that application of such terms
and conditions is necessary or advisable for legal or administrative reasons.
The Addendum constitutes part of the Agreement.

18.    If the Optionee has received the Agreement or any other document related
to the Options and/or the Plan translated into a langauge other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

19.    The Company reserves the right to impose other requirements on the
Optionee’s participation in the Plan, on the Options, and on any shares of
Common Stock acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Optionee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.

20.    The Optionee acknowledges that a waiver by the Company of any provision
of the Agreement shall not operate or be construed as a waiver of any other
provision of the Agreement, or of any subsequent breach by the Optionee or any
other participant in the Plan.

21.    The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The
Optionee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line electronic system
established and maintained by the Company or a third party designated by the
Company.

 

Page 6 of 7



--------------------------------------------------------------------------------

22.    The provisions of this Agreement are severable and if any one or more of
the provisions are determined to be illegal or otherwise unenforceable, in whole
or in part, then such provisions will be enforced to the maximum extent possible
and other provisions will remain fully effective and enforceable.

23.    The validity, construction, interpretation and effect of the terms and
conditions of this Option shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to the conflicts of
laws provisions thereof. For purposes of any action, lawsuit or other
proceedings brought to enforce this Agreement, relating to it, or arising from
it, the parties hereby submit and consent to the sole and exclusive jurisdiction
of the State of Pennsylvania, United States of America and agree that such
litigation will be conducted in Chester County, or the federal courts for the
United States for the District of Pennsylvania and no other courts.

24.    The Optionee acknowledges that there may be certain foreign asset and/or
account reporting requirements which may affect the Optionee’s ability to
acquire or hold shares of Common Stock acquired under the Plan or cash received
from participating in the Plan in a brokerage or bank account outside of
Optionee’s country. The Optionee may be required to report such accounts, assets
or transactions to the tax or other authorities in his or her country. The
Optionee may also be required to repatriate sale proceeds or other funds
received as a result of participating in the Plan to the Optionee’s country
through a designated bank or broker within a certain time after receipt. The
Optionee acknowledges that it is his or her responsibility to be compliant with
such regulations and the Optionee should speak to his or her personal advisor on
this matter.

25.    The Optionee acknowledges that that, depending on his or her country of
residence, or broker’s country of residence, or where the shares of Common Stock
are listed, the Optionee may be subject to insider trading restrictions and/or
market abuse laws in applicable jurisdictions, which may affect his or her
ability to accept, acquire, sell or attempt to sell or otherwise dispose of
shares of Common Stock, rights to shares of Common Stock or rights linked to the
value of shares of Common Stock, during such times as the Optionee is considered
to have “inside information” regarding the Company (as defined by laws or
regulations in the applicable jurisdiction of the Optionee’s country). Local
insider trading laws and regulations may prohibit the cancellation or amendment
of orders the Optionee places before possessing inside information. Furthermore,
the Optionee may be prohibited from (i) disclosing the inside information to any
third party (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them to otherwise buy or sell securities (third parties
include fellow employees). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Optionee acknowledges that it is
his or her responsibility to comply with any applicable restrictions as well as
any applicable Company insider trading policy, and the Optionee is advised to
speak to his personal advisor on this matter.

26.    The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendation regarding the Optionee’s participation in
the Plan, or his or her acquisition of shares of Common Stock. The Optionee
should consult with his or her own tax, legal and financial advisors regarding
participation in the Plan before taking any action related to the Plan.

 

Page 7 of 7